                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 BATESVILLE DIVISION

 BLAKE A MARTIN                                                                      PLAINTIFF


 v.                                 Case No. 1:19-cv-00079-LPR


 ALBERT ROOKE, et al.                                                           DEFENDANTS

                                             ORDER

        The Court has received a Recommendation for dismissal without prejudice filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review of the

Recommendation, the Court concludes that it should be, and hereby is, approved and adopted as

this Court’s findings in its entirety.

        Mr. Martin’s claims are DISMISSED, without prejudice, based on his failure to comply

with the Court’s January 17, 2020 Order and his failure to prosecute this lawsuit.

        IT IS SO ORDERED this 24th day of February 2020.



                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
